Citation Nr: 0113913	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from August 1983 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for 
bilateral carpal tunnel syndrome.


REMAND

The veteran asserts that service connection is warranted for 
bilateral carpal tunnel syndrome.  She argues that she 
noticed that she was losing strength in her arms and wrists 
during her last four or five years of service.  During the 
hearing at the RO in August 2000, the veteran testified that 
a doctor told her that her carpal tunnel syndrome was so 
severe, it had to have been in service.  (See August 2, 2000 
hearing transcript at page 5.)

The service medical records disclose that the veteran was 
seen in the neurology clinic in February 1991 with a history 
of multiple emergency room evaluations for left-sided chest 
pain, with no definitive diagnosis.  It was indicated that 
her symptoms were mainly recurrent under the condition of 
stress.  It was further stated that the veteran noted that 
day the sudden onset of left chest pain, left arm pain, then 
leg and face pain.  The veteran related that with the pain, 
she felt numb throughout the left side.  She denied specific 
motor deficit.  An examination showed that all motor strength 
was normal.  The impression was no neurologic diagnosis.  She 
was seen the next day for complaints of left-sided pain and 
weakness.  Nerve conduction studies in June and July 1998, 
following her separation from service, showed 
electrodiagnostic evidence of left and right carpal tunnel 
syndrome, respectively.  These findings were essentially 
confirmed on testing in 1999.

The veteran was afforded an examination by the VA in 
September 2000.  The examiner noted that she had reviewed the 
service medical records and it was indicated that at least a 
portion of the medical records were also reviewed.  Following 
the examination, the pertinent diagnosis was history of 
bilateral carpal tunnel syndrome.  The examiner commented 
that it was not likely that the veteran had symptoms of 
carpal tunnel syndrome while on active duty, and that there 
was no relationship between costochondritis and symptoms of 
carpal tunnel syndrome.  

Thus, there appears to be some conflict in the record as to 
whether the veteran currently has carpal tunnel syndrome.  As 
noted above, nerve conduction studies in 1998 and 1999 
revealed electrodiagnostic evidence of bilateral carpal 
tunnel syndrome.  However, based on the findings of the VA 
examination in September 2000, it was noted only that the 
veteran had a history of bilateral carpal tunnel syndrome.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral carpal tunnel syndrome since 
her discharge from service.  After 
securing the necessary release, the RO 
should obtain any records that have not 
already been associated with the claims 
folder.

2.  The veteran should be afforded a VA 
neurological examination to determine 
whether the veteran currently has carpal 
tunnel syndrome.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has 
bilateral carpal tunnel syndrome and, if 
so, whether it is related to service.  
The rationale for any opinion expressed 
must be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


